Citation Nr: 0019433	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-05 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for normocytic anemia.

2.  Entitlement to service connection for sinusitis.

3.  Evaluation of sarcoidosis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from October 1982 to July 
1994.

These matters arise before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in St. 
Petersburg, Florida.  

The veteran, in January 2000, requested that a hearing be 
conducted in Washington, D.C. before a member of the Board.  
She was notified that the requested hearing was to be 
conducted on March 28, 2000.  However, review of the record 
shows that she did not appear for this hearing.  

The issues concerning entitlement to service connection for 
sinusitis and evaluation of sarcoidosis will be address in 
the REMAND portion of this decision.  


FINDING OF FACT

There is no competent medical evidence of record that 
clinically confirms the current presence of anemia.


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim for service connection for normocytic anemia.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

The veteran claims, as shown as part of a letter dated in 
December 1996, that she was treated for anemia during her 
period of military service and continues to be treated for 
this condition.   As such, she contends that service 
connection is therefore warranted for anemia.  Hence she may 
establish a well-grounded claim if the three elements set 
forth in Epps, supra, are satisfied or if chronicity or 
continuity of symptomatology is established.  See Savage, 10 
Vet. App. at 498.

Service medical records show that the veteran was diagnosed 
as having normocytic anemia in February 1993.  Review of the 
remainder of the veteran's service medical records fails to 
reveal findings reflective of either complaints of, treatment 
for, or a diagnosis of anemia.  

Review of the medical evidence of record does not show that 
the veteran has been treated for anemia-related problems 
since her service separation.  

The report of a VA general medical examination accomplished 
in November 1997 shows that the veteran neither complained of 
any current problems associated with her claimed anemia nor 
provided a history concerning the claimed disorder.  

Review of a RO rating decision dated in February 1998 shows 
that a decision regarding entitlement to service connection 
for normocytic anemia was deferred pending VA examination.  

A VA hemic disorders examination was conducted in March 1998.  
The veteran indicated a history of normocytic anemia since 
1987.  She added that at that time she suffered from some 
mild fatigue, but was not very concerned.  She added that in 
the late 1980's she began to experience menorrhagia and 
significant blood loss.  The examiner noted, in terms of the 
veteran's past medical history, that the veteran had incurred 
significant blood loss in 1993 when an attempt was made for 
the marsupialization of a Bartholin's cyst on an outpatient 
basis.  Review of the service medical records shows that this 
in-service cyst procedure was accomplished in October 1993.  
The veteran further noted that she had taken over-the-counter 
vitamins for treatment of her anemia.  Review of the 
examination report also shows that the results of various 
diagnostic/clinical studies were discussed.  The examiner 
opined that the veteran, who had a history of normocytic 
anemia, did not at the time of the examination have any 
evidence of anemia.  It was further noted that the veteran 
did have a decrease in her red blood cell count with sarcoid 
exacerbations.  The examiner noted that this condition may 
reflect that the veteran's normocytic anemia which is being 
detected may reflect her sarcoid status.  

To summarize, the service medical records show that the 
veteran was diagnosed with normocytic anemia in 1993.  
However, the record does not show that she has been treated 
for such complaints following her 1994 service separation.  
In addition, it is again mentioned that the report of the 
above-discussed March 1998 VA examination did not include 
clinical findings of symptomatology reflective of a current 
showing of anemia.  The veteran's statements describing 
symptoms associated with her anemia complaints are considered 
competent evidence.  However, diagnosis and an analysis of 
the etiology regarding such symptoms require competent 
medical evidence and cannot be evidenced by the veteran's lay 
testimony.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In conclusion, without any competent medical evidence 
demonstrating that the veteran currently has anemia, the 
claim is not well grounded and must be denied.  Caluza, 
supra.

Since the veteran's claim is not well grounded, VA has no 
further duty to assist her in developing the record to 
support her claim.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

The Board also is unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the claim has been denied at this time.  See Robinette, 
supra.
ORDER

In the absence of evidence of a well-grounded claim, service 
connection for normocytic anemia is denied.


REMAND

The veteran claims that she was treated for recurrent sinus 
infections, which rose to the level of chronic sinusitis, 
during her period of active service.  See attached letter 
accompanying VA Form 9, Appeal to Board of Veterans' Appeals, 
received by VA in March 1998.  As such, she contends that 
service connection is warranted for her "chronic 
sinusitis."  Id.

Review of the veteran's service medical records shows that 
she was diagnosed with sinusitis in February 1990 and that 
she was also treated in March 1991 for a severe upper 
respiratory infection.

Concerning the veteran's claim for service connection for 
sinusitis, as part of her substantive appeal as to this 
issue, shown in the form of an attachment to a VA Form 9, 
dated in October 1998, she asserted that she was constantly 
beseeched by aggravating symptoms of chronic sinusitis.  She 
added that she was treated at the emergency room of the VA 
Medical Center (VAMC) located in Gainesville, Florida in July 
1998 for an acute upper airway infection which quickly led to 
a sinusitis exacerbation.  She further indicated that she had 
been prescribed numerous medications for the treatment of 
this condition.  The veteran also noted that she currently 
used a nasal inhaler to treat her sinusitis.  The Board 
points out, parenthetically, that shown to be of record are 
prescription forms from the Gainesville, Florida VAMC, dated 
in January and April 1999, for various medications, to 
include respiratory-related medications.  However, a review 
of the claims folder does not reveal that emergency room 
records dated in July 1998 have been associated therein.  The 
Board points out that any VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records, as 
well as records reflecting any other VA treatment provided to 
the veteran which has not been associated with the evidence 
of record, should therefore be obtained prior to further 
review of this claim.

Concerning the veteran's claim for an increased rating for 
her service-connected sarcoidosis, the Board finds that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, she has presented 
a claim that is plausible.  It is noted that where a claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995).  The issue concerning the 
veteran's sarcoidosis disability has been continued as 
entitlement to increased evaluation.  The veteran is not 
prejudiced by the naming of this issue.  The Board has not 
dismissed the issue, and the law and regulations governing 
the evaluation of the disability are the same regardless of 
how the issue has been phrased.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  There is an important distinction 
between disagreement with the original evaluation award and a 
subsequent claim for an increased evaluation in terms of VA 
adjudicative actions.  

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

The RO has assigned a 30 percent rating for the veteran's 
service-connected sarcoidosis under Diagnostic Code 6846 of 
VA's Schedule for Rating Disabilities.  See 38 C.F.R. § 4.97 
(1999).

A review of the evidence of record reflects that the veteran 
was afforded, as noted above, a VA hemic disorders 
examination in March 1998.  The report shows that the veteran 
was diagnosed with sarcoidosis in the 1990's after having 
shortness of breath, dyspnea on exertion, and moderate to 
severe fatigue.  The veteran also claimed to have ocular 
involvement.  The veteran asserted that she continued to have 
some shortness of breath as well as dyspnea on exertion.  In 
the course of the examination the veteran was physically 
examined and, in addition, the results of various 
diagnostic/clinical studies were discussed.  The physician 
noted that the veteran had been diagnosed with pulmonary and 
ocular sarcoidosis.  A decrease in the veteran's red blood 
count was noted with sarcoid exacerbations.  The examiner 
further mentioned that at the time of examination the 
veteran's sarcoid was stable.  However, it was mentioned that 
this was more likely to account for the veteran's dyspnea on 
exertion and fatigability.  In addition, the examiner 
recommended that the veteran be examined by the "Pulmonary 
Service" to see if the management of her shortness of breath 
and dyspnea could be optimized.  Review of the claims folder 
reveals that no VA "Pulmonary Service" treatment records, 
dated subsequent to the March 1998 VA examination, from any 
VA medical facility, have been associated therein.  
Therefore, it is the opinion of the Board that an attempt 
should be made to obtain the report of the above-mentioned VA 
pulmonary evaluation and associate them with the veteran's 
claims folder.  See also Bell, supra.  

The Board also points out that the Court has held that at the 
time of an initial rating, separate ratings could be assigned 
for separate periods of time based on the facts found -- a 
practice known as "staged" ratings.  Fenderson supra.  

Therefore, in order to give the veteran full consideration 
with respect to the present issues on appeal and to accord 
her due process of law, the Board finds that further 
development with respect to the issues addressed in the 
Remand portion of this decision is warranted.  Accordingly, 
this case is REMANDED to the RO for the following actions:

1.  The RO should notify the veteran that 
she may submit additional evidence and 
argument in support of her claims for 
service connection for sinusitis and for 
an increased rating for sarcoidosis.  The 
RO should request the veteran to identify 
all private and VA facilities where she 
has received treatment since her 
separation from service.  After obtaining 
any necessary authorization, the RO 
should then obtain medical records from 
all sources identified by the veteran, 
which are not already of record.  

2.  The RO should obtain all treatment 
records from the VAMC located in 
Gainesville, Florida since July 1994.  In 
particular, an attempt should be made to 
obtain all records associated with the 
veteran's claimed July 1998 emergency room 
treatment at the VAMC for an upper airway 
infection/sinusitis.  Additionally, the RO 
should also seek to obtain the report of 
VA "Pulmonary Service" evaluation which, 
as noted above, was recommended by the 
examiner in the course of the March 1998 
VA hemic disorders examination.  In the 
event that the pulmonary evaluation report 
is unavailable or was never completed, the 
RO should reschedule the veteran for 
another pulmonary examination to fully 
evaluated the extent of impairment caused 
by her sarcoidosis disability.  
Thereafter, all the treatment and 
examination records generated as a result 
of this action should be associated with 
the claims folder.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
sinusitis; as well as for entitlement to 
an increased rating for sarcoidosis, to 
include consideration of Fenderson, supra.  
If any benefit sought is not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond.  Thereafter, 
the case should be returned to the Board 
for appellate consideration, if otherwise 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The veteran need take no action unless she 
is further informed.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 


